DETAILED ACTION
This Office Action is in response to the application filed on 10 March 2021.
Claims 1-14 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al (US 2015/0326995 A1), hereinafter Li.

Regarding Claim 1, Li discloses a method performed by an apparatus in a wireless communication system, the method comprising: 
transmitting a first message related to a random access procedure (see Figures 5 and 7, step 701 and page 6, paragraphs 108-109; transmitting/transmits a first message/(message 1) related to a random access procedure/RACH), wherein the first message comprises a physical random access channel (PRACH) preamble (see Figures 5 and 7, step 701 and page 6, paragraphs 108-109; wherein the first message/message1 comprises a physical random access channel (PRACH)/PRACH preamble/preamble); and
receiving a second message related to the random access procedure in response to the first message (see Figures 5 and 7, steps 701-702 and page 6, paragraphs 108-109; receive a second message/message2 related to the random access procedure/(random access sequence) in response/response to the first message/message1), wherein the second message comprises first assistance data related to positioning (see Figures 5 and 7, step 702 and page 6, paragraph 109; wherein the second message/message2 comprises first assistance data/(measure of the distance d between the UE and the eNodeB) related to positioning/distance between the UE and the eNodeB).
Regarding Claim 7, Li discloses a user equipment (UE) (see Figure 11 and page 9, paragraph 166; a user equipment UE) configured to operate in a wireless communication system (see page 1, paragraph 1; configured to operate/accessing in a wireless communication system/LTE system), the UE comprising: 
a transceiver (see Figure 11, page 10, paragraph 166; a transceiver/transceiver module 111); and 
at least one processor (see Figure 11 and page 11, paragraph 173; at least one processor/relevant hardware) coupled with the transceiver (see Figure 11, page 10, paragraph 166; coupled with the transceiver/transceiver module 111), 
wherein the at least one processor (see Figure 11 and page 11, paragraph 173; wherein the at least one processor/relevant hardware) is configured to: 
transmit a first message related to a random access procedure (see Figure 7, step 701 and page 6, paragraphs 108-109; transmit/transmits a first message/(message 1) related to a random access procedure/RACH), wherein the first message comprises a physical random access channel (PRACH) preamble (see Figure 7, step 701 and page 6, paragraphs 108-109; wherein the first message/message1 comprises a physical random access channel (PRACH)/PRACH preamble/preamble); and
receive a second message related to the random access procedure in response to the first message (see Figure 7, steps 701-702 and page 6, paragraphs 108-109; receive a second message/message2 related to the random access procedure/(random access sequence) in response/response to the first message/message1), wherein the second message comprises first assistance data related to positioning (see Figure 7, step 702 and page 6, paragraph 109; wherein the second message/message2 comprises first assistance data/(measure of the distance d between the UE and the eNodeB) related to positioning/distance d between the UE and the eNodeB).
Regarding Claim 13, Li discloses the UE, wherein the at least one processor (see Figure 11 and page 11, paragraph 173; wherein the at least one processor/relevant hardware) is further configured to communicate at least one of a a network (see page 9, paragraph 1167; wherein the at least one processor is further configured to communicate at least one of a network/eNodeB).
Regarding Claim 14, Li discloses a base station (BS) configured to operate in a wireless communication system, the BS comprising: 
a transceiver (see paragraph 106; a transceiver/BS contains a transceiver); and 
at least one processor coupled to the transceiver (see paragraph 106; BS contains at least one processor coupled to the transceiver), wherein the at least one processor  (see paragraph 106; BS contains at least one processor) is configured to: 
receive a first message related to a random access procedure (see Figures 5 and 7, step 701 and page 6, paragraphs 108-109; receive/transmits a first message/(message 1) related to a random access procedure/RACH), wherein the first message comprises a physical random access channel (PRACH) preamble (see Figures 5 and 7, step 701 and page 6, paragraphs 108-109; wherein the first message/message1 comprises a physical random access channel (PRACH)/PRACH preamble/preamble); and
transmit a second message related to the random access procedure in response to the first message (see Figures 5 and 7, steps 701-702 and page 6, paragraphs 108-109; transmit a second message/message2 related to the random access procedure/(random access sequence) in response/response to the first message/message1), wherein the second message comprises first assistance data related to positioning (see Figures 5 and 7, step 702 and page 6, paragraph 109; wherein the second message/message2 comprises first assistance data/(measure of the distance d between the UE and the eNodeB) related to positioning/distance between the UE and the eNodeB).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 2 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Choi et al (US 2018/0049154 A1), hereinafter Choi.

Regarding Claim 2, Li discloses the method, wherein the PRACH preamble is included in a plurality of PRACH preambles (see page 1, paragraph 5; wherein the PRACH preamble is included in a plurality of PRACH preambles/preamble sequences), wherein the plurality of PRACH preambles comprise: 
(i) at least one first PRACH preamble configured for at least one of a contention-based random access procedure (see Figures 5 and 7 and paragraph 108; at least one first PRACH preamble/preamble configured for at least one of a contention-based random access procedure/contention resolution since preamble was randomly selected).
Although Li discloses the method as set forth above,
Li does not explicitly disclose “at least one second PRACH preamble configured for the positioning, and wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble”.
However, Choi discloses the method, 
(ii) at least one second PRACH preamble configured for the positioning, and
wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble (see paragraph 139; wherein the second message comprises the first assistance data/(UE position) based on the PRACH preamble/(PRACH preamble) being included in the at least one second PRACH preamble/PRACH preamble).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “at least one second PRACH preamble configured for the positioning, and wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble” as taught by Choi the system of Li to provide an efficient scanning method and a data transmit/receive (Tx/Rx) method for use in a mmWave system (see page 1, paragraph 4 of Choi).
Regarding Claim 8, Li discloses the UE, wherein the PRACH preamble is included in a plurality of PRACH preambles (see page 1, paragraph 5; wherein the PRACH preamble is included in a plurality of PRACH preambles/preamble sequences), wherein the plurality of PRACH preambles comprise 
(i) at least one first PRACH 72Docket No.: 2101-72404 preamble configured for at least one of a contention-based random access procedure (see Figures 5 and 7 and paragraph 108; at least one first PRACH preamble/preamble configured for at least one of a contention-based random access procedure/contention resolution since preamble was randomly selected).
Although Li discloses the UE as set forth above,
Li does not explicitly disclose “at least one second PRACH preamble configured for the positioning, and wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble”.
However, Choi discloses the method, 
(ii) at least one second PRACH preamble configured for the positioning, and
wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble (see paragraph 139; wherein the second message comprises the first assistance data/(UE position) based on the PRACH preamble/(PRACH preamble) being included in the at least one second PRACH preamble/PRACH preamble).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “at least one second PRACH preamble configured for the positioning, and wherein the second message comprises the first assistance data based on the PRACH preamble being included in the at least one second PRACH preamble” as taught by Choi the system of Li to provide an efficient scanning method and a data transmit/receive (Tx/Rx) method for use in a mmWave system (see page 1, paragraph 4 of Choi).

Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Choi and further in view of Su et al (US 2017/0019932 A1), hereinafter Su.

Regarding Claim 3, Although the combination of Li and Choi discloses the method as set forth above,
The combination of Li and Choi does not explicitly disclose “wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information, and wherein the at least one second PRACH preamble is: at least a part of at least one PRACH preamble available for other purposes except for the total number of PRACH preambles, or at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles”.
However, Su discloses the method, wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information (see paragraphs 148, 155 and 170; wherein information related to a total number of PRACH/PRACH preambles/preambles available for the contention-based random access procedure/RACH and the contention-free random access/RACH procedure is received/broadcast in system information/system information), and wherein the at least one second PRACH preamble (see paragraphs 238-241 and 254-257; and wherein the at least one second PRACH/PRACH preamble/preamble) is: 
at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles (see paragraphs 238-241 and 254-257; at least a part/(PRACH preambles are in a first group and a second group) of PRACH/PRACH preambles/preambles available for the contention-free random access procedure/RACH among the total number of PRACH/PRACH preambles/preambles).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information, and wherein the at least one second PRACH preamble is: at least a part of at least one PRACH preamble available for other purposes except for the total number of PRACH preambles, or at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles” as taught by Su in the combined system of Li and Choi to enhance random access procedure (see page 1, paragraph 5 of Su).
Regarding Claim 9, Although the combination of Li and Choi discloses the UE as set forth above,
The combination of Li and Choi does not explicitly disclose “wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information, and wherein the at least one second PRACH preamble is: at least a part of at least one PRACH preamble available for other purposes except for the total number of PRACH preambles, or at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles”.
However, Su discloses the UE, wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information (see paragraphs 148, 155 and 170; wherein information related to a total number of PRACH/PRACH preambles/preambles available for the contention-based random access procedure/RACH and the contention-free random access/RACH procedure is received/broadcast in system information/system information), and wherein the at least one second PRACH preamble (see paragraphs 238-241 and 254-257; and wherein the at least one second PRACH/PRACH preamble/preamble) is: 
at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles (see paragraphs 238-241 and 254-257; at least a part/(PRACH preambles are in a first group and a second group) of PRACH/PRACH preambles/preambles available for the contention-free random access procedure/RACH among the total number of PRACH/PRACH preambles/preambles).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein information related to a total number of PRACH preambles available for the contention-based random access procedure and the contention-free random access procedure is received in system information, and wherein the at least one second PRACH preamble is: at least a part of at least one PRACH preamble available for other purposes except for the total number of PRACH preambles, or at least a part of PRACH preambles available for the contention-free random access procedure among the total number of PRACH preambles” as taught by Su in the combined system of Li and Choi to enhance random access procedure (see page 1, paragraph 5 of Su).

Claim(s) 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Lee et al (US 2014/0295868 A1), hereinafter Lee.

Regarding Claim 4, Although Li discloses the method as set forth above,
Li does not explicitly disclose “receiving a positioning reference signal (PRS) related to the first assistance data” or “transmitting a third message related to the random access procedure, wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS, and wherein the third message is transmitted based on scheduling information for the third message, included in the second message”.
However, Lee discloses the method, further comprising: 
receiving a positioning reference signal (PRS) related to the first assistance data (see Figure 6 and paragraphs 122-125; receiving/broadcasted a positioning reference signal (PRS)/(positioning reference signal) related to the first assistance data/location information based on the GPS); and 
transmitting a third message related to the random access procedure (see Figure 6 and paragraphs 72 and 122-125; transmitting/sends a third message/(L2/L3 message) related to the random access procedure/random access procedure), 
wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS (see Figure 6 and paragraphs 72 and 122-125; wherein the third message/(L2/L3 message) comprises information related to at least one measurement/measurement 71Docket No.: 2101-72404based on the PRS/positioning reference signal), and 
wherein the third message is transmitted based on scheduling information for the third message (see Figure 6 and paragraphs 59 and 72-73; wherein the third message/(L2/L3 message) is transmitted/sends based on scheduling/scheduling information for the third message/(L2/L3 message), included in the second message (see Figure 6, step 2 and paragraph 72; included in the second message/message 2 as shown in Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a positioning reference signal (PRS) related to the first assistance data” or “transmitting a third message related to the random access procedure, wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS, and wherein the third message is transmitted based on scheduling information for the third message, included in the second message” as taught by Lee in the system of Li to provide a method for efficiently managing a communication connection related with a proximity-based service (see page 1, paragraph 4 of Lee).
Regarding Claim 10, Although Li discloses the UE as set forth above,
Li does not explicitly disclose “receiving a positioning reference signal (PRS) related to the first assistance data” or “transmit a third message related to the random access procedure, wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS, and wherein the third message is transmitted based on scheduling information for the third message, included in the second message”.
However, Lee discloses the method, further comprising: 
receiving a positioning reference signal (PRS) related to the first assistance data (see Figure 6 and paragraphs 122-125; receiving/broadcasted a positioning reference signal (PRS)/(positioning reference signal) related to the first assistance data/location information based on the GPS); and 
transmit a third message related to the random access procedure (see Figure 6 and paragraphs 72 and 122-125; transmit/sends a third message/(L2/L3 message) related to the random access procedure/random access procedure), 
wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS (see Figure 6 and paragraphs 72 and 122-125; wherein the third message/(L2/L3 message) comprises information related to at least one measurement/measurement 71Docket No.: 2101-72404based on the PRS/positioning reference signal), and 
wherein the third message is transmitted based on scheduling information for the third message (see Figure 6 and paragraphs 59 and 72-73; wherein the third message/(L2/L3 message) is transmitted/sends based on scheduling/scheduling information for the third message/(L2/L3 message), included in the second message (see Figure 6, step 2 and paragraph 72; included in the second message/message 2 as shown in Figure 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “receiving a positioning reference signal (PRS) related to the first assistance data” or “transmit a third message related to the random access procedure, wherein the third message comprises information related to at least one measurement 71Docket No.: 2101-72404 based on the PRS, and wherein the third message is transmitted based on scheduling information for the third message, included in the second message” as taught by Lee in the system of Li to provide a method for efficiently managing a communication connection related with a proximity-based service (see page 1, paragraph 4 of Lee).

Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Kumar et al (US 2019/0393970 A1), hereinafter Kumar.

Regarding Claim 6, Although Li discloses the UE as set forth above,
Li does not explicitly disclose “wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data”.
However, Kumar discloses the method, further comprising 
wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data (see Figure 2 and paragraphs 37 and 60; wherein the first assistance data/(positioning reference signals (PRS)) comprises information/data related to a change/change of a value of at least one of information element (IE) among IEs/IE included in the second assistance data/positioning reference signals (PRS)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data” as taught by Kumar in the system of Li to performing positioning reference signal (PRS) measurements of interfering cells at a user equipment (UE) (see page 1, paragraph 1 of Kumar).
Regarding Claim 12, Although Li discloses the UE as set forth above,
Li does not explicitly disclose “wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data”.
However, Kumar discloses the UE, wherein the at least one processor is further configured to
wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data (see Figure 2 and paragraphs 37 and 60; wherein the first assistance data/(positioning reference signals (PRS)) comprises information/data related to a change/change of a value of at least one of information element (IE) among IEs/IE included in the second assistance data/positioning reference signals (PRS)).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include “wherein the first assistance data comprises information related to a change of a value of at least one of information element (IE) among IEs included in the second assistance data” as taught by Kumar in the system of Li to performing positioning reference signal (PRS) measurements of interfering cells at a user equipment (UE) (see page 1, paragraph 1 of Kumar).

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sundararajan et al (US 2020/0236718 A1) discloses Positioning Using Random Access Channel (RACH).  Specifically, see Figures 5 and 8 and paragraphs 148-149.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATRESA A McCALLUM whose telephone number is (571)270-5385. The examiner can normally be reached M-F 7:00am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN N MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A.M/Examiner, Art Unit 2469                                                                                                                                                                                                        
/JENEE HOLLAND/Primary Examiner, Art Unit 2469